          Case 2:21-cv-00068-DWL Document 40 Filed 03/08/21 Page 1 of 5




Alexander B. Ritchie, Attorney General
Arizona Bar No. 019579
Justine R. Jimmie
Arizona Bar No. 019148
Chase A. Velasquez
New Mexico Bar No. 148293 (pro hac vice)
SAN CARLOS APACHE TRIBE
P.O. Box 40
San Carlos, AZ 85550
Tel. (928) 475-3344
Fax: (928) 475-3348
E-M: alex.ritchie@scat-nsn.gov
justine.jimmie@scat-nsn.gov
chase.velasquez@scat-nsn.gov

Attorneys for Plaintiff San Carlos Apache Tribe

                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ARIZONA
                              PHOENIX DIVISION

 San Carlos Apache Tribe, a federally        No. CV-21-0068-PHX-DWL
 recognized Tribe,
                                            JOINT STIPULATION ON
                                            PLAINTIFF SAN CARLOS
                      Plaintiff,            APACHE TRIBE’S MOTION FOR
    vs.                                     PRELIMINARY INJUNCTION

 United States Forest Service, et al.,

                      Defendants.

       Plaintiff San Carlos Apache Tribe (“Tribe”), and the U.S. Forest Service, et al.

(“Federal Defendants”) hereby submit this Joint Stipulation regarding Plaintiff’s Motion

for Preliminary Injunction (ECF No. 29, Feb. 20, 2021). This Court held a scheduling

conference regarding the Motion on February 22, 2021, and issued a Minute Entry setting

a schedule for further briefing and an evidentiary hearing on the Motion for March 9,

2021. See Minute Order, ECF No. 33.


                                             1
        Case 2:21-cv-00068-DWL Document 40 Filed 03/08/21 Page 2 of 5




       On March 3, 2021, Federal Defendants filed their “Response in Opposition to

Plaintiff’s’ Motion for Preliminary Injunction and Notice of Superseding Agency Action”

(ECF No. 36) (“Notice”). In that Notice, Federal Defendants informed the Court that the

challenged Final Environmental Impact Statement (“FEIS”) and Draft Record of

Decision (“DROD”), as well as the January 15, 2021 Notice of Availability for the FEIS,

were being rescinded by the Federal Defendants “in order to reinitiate consultation with

Tribes and ensure impacts have been fully analyzed.” (ECF No. 36 at p. 1.) The Notice

was based on the agency’s public statement on March 1, 2021, which provides that, “The

recent Presidential Memorandum on tribal consultation and strengthening nation to nation

relationships counsels in favor of ensuring the Forest Service has complied with the

environmental, cultural, and archaeological analyses required.” USDA Forest Service

“Project Update” available at https://www.resolutionmineeis.us/.

       “In light of the withdrawal of the FEIS, the land exchange that had been slated to

occur on or before March 16, 2021, and is the subject of Plaintiff’s Motion for a

Preliminary Injunction (ECF No. 29), will not go forward until a new FEIS is published

and, consequently, will not occur on the date anticipated by the Plaintiffs when they filed

their motion.” (ECF No. 36 at p. 1.) The Notice further stated that the Federal

Defendants’ decision was made because “additional time is necessary to fully understand

concerns raised by Tribes and the public and the project’s impacts to these important

resources and ensure the agency’s compliance with federal law.” (ECF No. 36 at p. 2.)

       The Notice stated that: “The Forest Service will provide 30 days’ notice before

publishing any future FEIS.” (ECF No. 36 at p. 3.) “If the Tribe is not satisfied with the

                                             2
        Case 2:21-cv-00068-DWL Document 40 Filed 03/08/21 Page 3 of 5




new FEIS, it will have the opportunity to seek appropriate relief—including interim

relief—at that time.” (ECF No. 36 at 3.) However, Federal Defendants have agreed to

provide the Tribe and the public with 60 days’ notice before publishing any future FEIS

and DROD for the subject Land Exchange and Project is issued.

       In light of these filings, the Tribe is filing, on this date, its Notice of Withdrawal of

Plaintiff’s Motion for Preliminary Injunction.

       Accordingly, Plaintiff and Federal Defendants have conferred and do not object to

the vacation of the scheduled hearing on March 9, 2021.

       RESPECTFULLY SUBMITTED this 8th day of March 2021.


                                                   /s/ Alexander B. Ritchie
                                                   Alexander B. Ritchie (AZBN 019579)
                                                   Attorney General
                                                   E-m: Alex.ritchie@scat-nsn.gov
                                                   /s/ Justine R. Jimmie
                                                   Justine Jimmie (AZBN 019148)
                                                   Deputy Attorney General
                                                   E-m: Justine.jimmie@scat-nsn.gov

                                                   /s/ Chase A. Velasquez
                                                   Chase A. Velasquez (NMBN 148294)
                                                   (pro hac vice )
                                                   Assistant Attorney General
                                                   E-m: chase.velasquez@scat-nsn.gov
                                                   San Carlos Apache Tribe
                                                   Department of Justice
                                                   Post Office Box 40
                                                   San Carlos, Arizona 85550
                                                   Tel. (928) 475-3344
                                                   Attorneys for Plaintiff




                                               3
Case 2:21-cv-00068-DWL Document 40 Filed 03/08/21 Page 4 of 5




                           JEAN E. WILLIAMS
                           Acting Assistant Attorney General
                           U.S. Department of Justice
                           Environment & Natural Resources Division
                           /s/ Erika Norman
                           Erika Norman
                           Trial Attorney
                           Natural Resources Section
                           150 M St. NE, Third Floor
                           Washington, D.C. 20002
                           (202) 305-0475
                           Erika.Norman@usdoj.gov
                           Attorneys for Federal Defendants




                              4
        Case 2:21-cv-00068-DWL Document 40 Filed 03/08/21 Page 5 of 5




                             CERTIFICATE OF SERVICE

I, Chase Velasquez, hereby attest that the foregoing was filed via this Court’s ECF filing
system, under which counsel for all parties were served, this 8th day of March, 2021.

/s/ Chase Velasquez




                                            5
